Citation Nr: 0826233	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted the veteran's claim for 
service connection for PTSD and assigned a 10 percent 
evaluation, effective January 12, 2005.  In a July 2007 
rating decision, the RO increased the evaluation of the 
veteran's PTSD from 10 percent to 50 percent, effective 
January 12, 2005.  Since the RO did not assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


FINDING OF FACT

The veteran's PTSD is productive of depression, irritability, 
difficulty in adapting to stressful circumstances, difficulty 
in establishing and maintaining effective work and social 
relationships, and impaired impulse control.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The Board notes that a letter issued in April 2006 advised 
the veteran of the evidence needed to substantiate a claim 
for higher rating.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence he 
should provide and what evidence should be provided by VA.  
The veteran was further advised to inform the RO if there was 
any other evidence or information that he believes pertains 
to his claims.  This letter also contained notice as to the 
effective date element of his claim.  Thereafter, the 
veteran's increased rating claim ws subsequently adjudicated 
by the RO in a Statement of the Case and Supplemental 
Statement of the Case.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

        b.) Duty to Assist

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment and VA 
medical center (VAMC) records are in the file.  The veteran 
has not referenced any outstanding records that he wanted VA 
to obtain or that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided VA examination for his PTSD in 
October 2005 and March 2007.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disability since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
These VA examination reports are thorough and consistent with 
contemporaneous VA treatment records.  The examinations in 
this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
the case of the veteran's claim for an evaluation in excess 
of 50 percent disabling for PTSD, the veteran timely appealed 
the rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider whether the 
veteran is entitled to "staged" ratings to compensate him 
for any periods since filing his claim when his disability 
may have been more severe than at other times during the 
course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

 The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

After a careful review of the record and for reasons and 
bases expressed below, the Board finds that the greater 
weight of probative evidence is against the assignment of an 
initial disability rating in excess of 50 percent. 

With specific regard to establishing and maintaining 
effective social relationships, the veteran reports that he 
is estranged from other people, has no friends and easily 
loses his temper.  (See VA Mental Health Compensation & 
Pension Report, March 2007).   He has been married for more 
than 39 years and has five children.  (See PRRP Psychosocial 
history questionnaire, February 2006.)  However, he reports 
that he has no relationship with his children and says that 
they try to avoid him.  (See VA Mental Health Compensation & 
Pension Report, March 2007).  In a February 2007 statement, 
his wife referred to him as a "monster" and said she had to 
deal with his irritabilities, nightmares and uncontrollable 
outbursts.  The veteran also states that he rarely sees or 
socializes with friends and very seldom socializes with 
family.  (See PRRP Psychosocial history questionnaire, 
February 2006.)  With regard to establishing and maintaining 
effective work relationships, it is noted that the veteran 
has been employed with the government of Guam for more than 
10 years, but has a lot of difficulty at work due to his 
temper and reported frequent arguments with co-workers.  (See 
VA Mental Health Compensation & Pension Report, March 2007; 
VAMC visit, June 2007 and September 2005).  He has also 
reported being very quick to anger and getting into arguments 
with strangers at bars.  (See VA Compensation & Pension 
Report, March 2007; VA therapy session notes, March, April 
and May 2006; statement from spouse, February 2007).

Upon examination, the veteran's thought process has been 
found to be logical with no memory loss or impairment, and no 
delusions or hallucinations.  (See VA Mental Health 
Compensation & Pension Report, March 2007 and October 2005.)  
It has been noted on several occasions that he has good 
personal hygiene and/or a neatly dressed and groomed 
appearance.  (See VA Mental Health Compensation & Pension 
Report, March 2007 and October 2005; VAMC mental health 
physician note, April 2007).  He has been found to have no 
obsessive or ritualistic behavior.  (See VA Mental Health 
Compensation & Pension Report, March 2007 and October 2005.)  
While it was noted during his March 2007 VA Mental Health 
Compensation & Pension Report that the veteran had a passing 
suicidal ideation, he has been noted on several occasions as 
not having suicidal or homicidal ideation.  (See VA 
Compensation & Pension Report, March 2007 and October 2005; 
VAMC visits, September 2005 and June 2007; VAMC mental health 
physician note, April 2007.)  However, he has been found to 
be depressed and with irritable moods.  (See VAMC therapy 
session notes, March and April 2006; VAMC mental health 
physician note, April 2007.)

The evidence of record does not contain any evidence that the 
veteran has speech that is intermittently illogical, obscure, 
or irrelevant.  There is no evidence to indicate that he 
suffers any panic attacks or continuous panic.  Additionally, 
there is no evidence indicating that the veteran has spatial 
disorientation or obsessional rituals that interfere with 
routine activities, or a total inability to establish and 
maintain effective relationships.

For these reasons, the Board concludes that the veteran's 
PTSD does not more nearly approximate the criteria for a 70 
percent rating.  It is true that the file reflects that the 
veteran has depression, irritability, difficulty in adapting 
to stressful circumstances, and difficulty in establishing 
and maintaining effective work and social relationships.  
However, these manifestations of his PTSD are contemplated by 
50 percent rating currently assigned.  Although the veteran 
does also have impaired impulse control, as noted, he does 
not have speech that is intermittently illogical, obscure, or 
irrelevant, does not have panic attacks or continuous panic, 
and there is no evidence indicating that the veteran has 
spatial disorientation or obsessional rituals that interfere 
with routine activities.

The Board also acknowledges the April 2007 letter from the 
Guam Vet Center Readjustment Specialist in which it was noted 
that the veteran was becoming more isolated from social 
events except those that he chooses to attend.  However, 
although the veteran has difficulty in maintaining social 
relationships, and such difficulties are contemplated by a 50 
percent rating.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990),; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


